DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10 November 2020 have been fully considered but they are not persuasive.

Applicant alleges:
But Shin does not teach or suggest that the disclosed “voice activity measures” indicates “whether or not a direct source is determined to be present” (emphasis added). Mere measurement of voice activity does not indicate whether or not a direct source is determined to be present. Indeed, the cited portions of Shin do not even disclose the claimed concept of determining whether a direct source is present.
…
But Shin does not teach or suggest that the disclosed “voice activity measures” indicates “whether or not a non-diffuse source is determined to be present” (emphasis added). Mere measurement of voice activity does not indicate whether or not a non-diffuse source is determined to be present. Indeed, the cited portions of Shin do not even disclose the claimed concept of determining whether a non-diffuse source is present.

Examiner respectfully disagrees.  In the modified mappings necessitated by Applicant’s amendments detailed below, Shin details that a voice activity detection indicates the presence or absence of human speech in a voice signal; para 65  Shin further details a determining a phase voice activity using an estimated DoA, direction of arrival; para 69. In other words, it detects the presence of speech in a particular .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 4, 6 – 13, 20 – 23, 25 – 32, 41, 49 and 50 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al. (hereinafter Shin, U.S. Patent Application Publication 2012/0130713).

Regarding Claim 1, Shin discloses:
A method for voice or sound activity detection for spatial audio (e.g. operation of Fig. 1 and corresponding connecting figures, note voice activity detection and/or noise suppression performance; para 50), the method comprising:

analyzing the received input signals to produce a spatial cue (e.g. for an audio signal… DoA calculated as a ratio of phase difference to frequency; para 69; note spatially selective filtering operations include directionally selective filter operations; para 53, 58 and note spatial processing and weighting based on estimated direction of arrival; para 105, 106);
using the spatial cue to determine whether a direct source is present (e.g. phase VAD using the estimated DoA; para 78; time-frequency phase based VAD, which is calculated from the direction of arrival estimation for each TF cell; para 123;  note voice activity detecting is used to indicate the “presence” or absence of speech segments in an audio signal; para 65; also note separation of desired sound from background sound as well; para 158; in other words, sounds in close proximity [“direct”] distinguished from those in the background [“diffuse”]);
generating a direct source detection decision indicating whether or not a direct source is determined to be present (e.g. proximity based VAD signal input to task T120; Fig. 2, and 21B);
based on the received input signals, obtaining a primary activity decision, wherein the primary activity decision is a primary voice activity decision or a primary sound activity decision (e.g. voice activity measure based on speech onset or offset, detection of speech onsets or offsets; para 68); and
producing a spatial activity decision based on said direct source detection decision and the primary activity decision, wherein the spatial activity decision is a 

Regarding Claim 2, in addition to the elements stated above regarding claim 1, Shin further discloses:
wherein the spatial activity decision is set active if the direct source detection decision is active and the primary activity decision is active (e.g. note decision from the VAD combines operations using an and or an or operation; para 76, 77, as such, using the OR operation indicates only one need be active to provide a positive VAD indication; using the AND operation indicates both need to be active to provide a positive VAD indication).

Regarding Claim 3, in addition to the elements stated above regarding claim 2, Shin further discloses:
wherein the spatial activity decision remains active as long as the direct source detection decision is active, even if the primary activity decision goes inactive (e.g. using the OR operation… decision from the VAD combines operations using an and or an or operation; para 76, 77, note that it is risky to suppress the signal in the combined configuration; para 77)

Regarding Claim 4, in addition to the elements stated above regarding claim 1, Shin further discloses:
receiving source position information (e.g. DoA in the range of look direction, directional coherency measure… and/or proximity based measures; para 69), wherein the spatial activity decision is produced based on said direct source detection decision, said source position information and the primary voice/sound activity decision (e.g. combined voice activity measures for providing the indication; para 77 and Fig. 21B)

Regarding Claim 6, in addition to the elements stated above regarding claim 4, Shin further discloses:
wherein a relevant position decision is determined by comparing a source position to relevant positions stored in a memory (e.g. directional coherency measure; para 69; further, operations based on source proximity; para 53; note comparing the series of voice activity measures to corresponding thresholds; para 88, 91; and test statistics used; and note storage of information for the system; para 149-157), and determining that the position is relevant if there is a match (e.g. average number of frequency bins with the estimated DoA in the range of look direction within 10 degrees; para78  and look direction range, and its adjustments; para 123, 124, 126; also note the sensing of signal components from far-field signals; para 143)

Regarding Claim 7, in addition to the elements stated above regarding claim 6, Shin further discloses:


Regarding Claim 8, in addition to the elements stated above regarding claim 1, Shin further discloses:
wherein using the spatial cue to determine whether the direct source is present comprises:
comparing the spatial cue to a threshold value (e.g. vary a voice activity measure or corresponding threshold based on the value of another voice activity measure; para 75; note also compare the series of first and second voice activity measures to corresponding thresholds; para 88); and 
determining that the direct source is present if the spatial cue is greater than the threshold value (e.g. decision obtained by applying a threshold hold value to the voice activity measure; para 71; and use of a corresponding threshold value for a phase-based VAD statistic; para 75; and based on phase difference or direction of arrival; para 79).

Regarding Claim 9, in addition to the elements stated above regarding claim 8, Shin further discloses:


Regarding Claim 10, in addition to the elements stated above regarding claim 9, Shin further discloses:
wherein the position of direct source is represented by at least one of an inter-channel time difference (ICTD) (e.g. time frequency gain based VAD; para 110; calculated form direction of arrival, Difference between microphones for the TF cell; pra 123), an inter-channel level difference (ICLD) (e.g. magnitude difference between channels; para 69), and an inter-channel phase differences (ICPD) (e.g. phase based difference measure… phase coherency; para 69).

Regarding Claim 11, in addition to the elements stated above regarding claim 8, Shin further discloses:
wherein the primary activity decision is formed by performing a down-mix on channels of the multi-channel input and applying a monophonic activity detection on the down-mixed signal, wherein the monophonic activity detection is a monophonic voice activity detection or a monophonic sound activity detection (e.g. voice activity measures based on speech onset/offset found in “Systems, Methods and Apparatus for Speech Feature Detection,” para 68, which corresponds to U.S. 2011/0264447, Visser, which 

Regarding Claim 12, in addition to the elements stated above regarding claim 8, Shin further discloses:
wherein the primary activity decision is formed by performing a single-channel selection on channels of the multi-channel input and applying a monophonic activity detection on the single-channel signal, wherein the monophonic activity detection is a monophonic voice activity detection or a monophonic sound activity detection (e.g. voice activity measures based on speech onset/offset found in “Systems, Methods and Apparatus for Speech Feature Detection,” para 68, which corresponds to U.S. 2011/0264447, Visser, which details the onset indication for one channel of the multichannel signal; para 129; as well as a combined multichannel signal; para 130, 131)

Regarding Claim 13, in addition to the elements stated above regarding claim 8, Shin further discloses:
wherein the detection of presence of direct source is based on correlation between channels of the multi-channel input, such that high correlation indicates presence of direct source (e.g. voice activity measure based on proximity or direction of arrival; para 77, Fig. 21B; note also the details in para 69; note difference based voice activity measure… directional coherency measure; para 69; and note decision based measures based on differences and coherency; para 75).

Regarding Claim 50, in addition to the elements stated above regarding claim 8, Shin further discloses:
wherein the spatial cue is a degree of an inter-channel cross-correlation (ICC) (e.g. estimated DoA is measured on a difference between the channels.. note also directional coherency measure; para 69; further, direction of arrival estimation which is based on phase or time differences or gain difference between microphones; para 94; further see “Systems, Methods and Apparatus for Speech Feature Detection,” para 68, which corresponds to U.S. 2011/0264447, Visser, of which details DoA based VAD operations based on a time delay between an instance of a signal in each channel as determined by cross-correlating the channels in the time domain; para 114 as well as Visser 2010/0323652 referenced in Shin para 69; which details calculating time delay of arrival by cross correlation of each channel in the time domain; para 114)

Claims 20, 41 and 49 are directed to the corresponding apparatus claim of the system presented in claim 1. Accordingly, claims 20, 41 and 49 are rejected under the same grounds as claim 1 above.

Claim 21 is directed to the corresponding apparatus claim of the system presented in claim 2. Accordingly, claim 21 is rejected under the same grounds as claim 2 above. 

Claim 22 is directed to the corresponding apparatus claim of the system presented in claim 3. Accordingly, claim 22 is rejected under the same grounds as claim 3 above.

Claim 23 is directed to the corresponding apparatus claim of the system presented in claim 4. Accordingly, claim 23 is rejected under the same grounds as claim 4 above. 

Claim 25 is directed to the corresponding apparatus claim of the system presented in claim 6. Accordingly, claim 25 is rejected under the same grounds as claim 6 above. 

Claim 26 is directed to the corresponding apparatus claim of the system presented in claim 7. Accordingly, claim 26 is rejected under the same grounds as claim 7 above. 

Claim 27 is directed to the corresponding apparatus claim of the system presented in claim 8. Accordingly, claim 27 is rejected under the same grounds as claim 8 above. 

Claim 28 is directed to the corresponding apparatus claim of the system presented in claim 9. Accordingly, claim 28 is rejected under the same grounds as claim 9 above. 

Claim 29 is directed to the corresponding apparatus claim of the system presented in claim 10. Accordingly, claim 29 is rejected under the same grounds as claim 10 above. 

Claim 30 is directed to the corresponding apparatus claim of the system presented in claim 11. Accordingly, claim 30 is rejected under the same grounds as claim 11 above.

Claim 31 is directed to the corresponding apparatus claim of the system presented in claim 12. Accordingly, claim 31 is rejected under the same grounds as claim 12 above. 

Claim 32 is directed to the corresponding apparatus claim of the system presented in claim 13. Accordingly, claim 32 is rejected under the same grounds as claim 13 above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew C Flanders whose telephone number is (571)272-7516.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ANDREW C FLANDERS/           Primary Examiner, Art Unit 2654